706 S.E.2d 479 (2011)
STATE of North Carolina
v.
Daniel Thomas FARRELL, II.
No. 539P10.
Supreme Court of North Carolina.
March 10, 2011.
Daniel Thomas Farrell, II, for Farrell, Daniel Thomas, II.
Charles E. Reece, Esq., Assistant Attorney General, for State of North Carolina.
Susan I. Doyle, District Attorney, for State.

ORDER
Upon consideration of the petition filed by Defendant on the 23rd of December 2010 in this matter"for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and *480 is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 10th of March 2011."